IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

LEON COUNTY,                            NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-1513

JAN K. SEBASTIAN,

     Respondent.
___________________________/

Opinion filed May 5, 2017.

Petition for Writ of Prohibition -- Original Jurisdiction.

Dale A. Scott and Michael J. Roper of Bell & Roper, P.A., Orlando, for Petitioner.

No appearance for Respondent.




PER CURIAM.

      The petition for writ of prohibition is denied on the merits.

WETHERELL, OSTERHAUS, and M.K. THOMAS, JJ., CONCUR.